DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
	The Requirement for Restriction dated October 22, 2020 is withdrawn in view of the amendments to the claims in the amendment dated December 21, 2020 and in view of applicant’s arguments in the amendment dated December 21, 2020.  Accordingly, an action on the merits of all claims 1-20 follows.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “are provided”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “are provided” in line 1 thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 5-10 and 13-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticpated by Flamme et al. US 6,070,539.
With respect to claim 1, Flamme et al. US 6,070,539 disclose a control and monitoring system (best shown in Figures 1-4) for an agricultural planting system (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)), the control and monitoring system (best shown in Figures 1-4) comprising: 
a processing unit 150 (Figure 4);
an electronic sensor 100 in communication with the processing unit 150 (Figure 4) and adapted to sense a characteristic (see the disclosure in column 7, lines 51-53) associated with seed planting (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)), wherein the sensor 100 necessarily generates a signal (unnumbered) associated with the sensed characteristic (see the disclosure in column 7, lines 51-53) and the processing unit 150 (Figure 4) necessarily receives the signal (unnumbered); and 
a user interface 156 (Figure 4) in communication with the processing unit 150 (Figure 4), the user interface adapted to display information via 166, 170 or 152 associated with the sensed characteristic (see the disclosure in column 7, lines 51-53).
As to claim 5, the signal (unnumbered) is necessarily associated with planting a first seed (unnumbered) and necessarily used to plant a subsequent seed (unnumbered).

With respect to claim 7, a GPS system 182,184,186,188,190 (Figure 4) is operatively connected to the processing unit 150 (Figure 4) and configured to pair each characteristic (see the disclosure in column 7, lines 51-53) with a GPS position.
As to claim 8, a memory 154 (Figure 4) associated with the processing unit 150 (Figure 4), the memory 154 (Figure 4) necessarily being capable of storing a data pair (unnumbered) comprising the sensed characteristic (see the disclosure in column 7, lines 51-53) and the GPS position of the sensed characteristic (see the disclosure in column 7, lines 51-53), and wherein the data pair (unnumbered) is capable of being used for analysis and later retrieval.
Regarding claim 9, the memory 154 (Figure 4) is capable of being located remote of the agricultural planting system (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)).
With respect to claim 10, the user interface 156 (Figure 4) comprises video capabilities via 166 or 152.
As to claim 13, Flamme et al. US 6,070,539 disclose a method of monitoring a furrow in soil with an agricultural planter (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)), the method comprising:
sensing a characteristic (see the disclosure in column 7, lines 51-53) associated with seed planting (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)) with an electronic sensor 100; 
generating a signal (unnumbered) via 100 associated with the sensed characteristic (see the disclosure in column 7, lines 51-53);

Regarding claim 14, Flamme et al. US 6,070,539 disclose determining a GPS position via 182,184,186,188,190 of the sensed characteristic (see the disclosure in column 7, lines 51-53).
With respect to claim 15, Flamme et al. US 6,070,539 disclose displaying a GPS position via 182,184,186,188,190 and the sensed characteristic (see the disclosure in column 7, lines 51-53) together on the user interface 156 (Figure 4).
As to claim 16, Flamme et al. US 6,070,539 disclose storing the GPS position via 182,184,186,188,190 and/or sensed characteristic (see the disclosure in column 7, lines 51-53) in a memory 154 (Figure 4).
Regarding claim 17, the sensed characteristic (see the disclosure in column 7, lines 51-53) comprises the depth of the furrow for planting seed, soil moisture (see the disclosure in column 7, lines 51 and 52), and/or soil temperature.
With respect to claim 18, Flamme et al. US 6,070,539 disclose a monitoring system (best shown in Figures 1-4) for use in agriculture to monitor a furrow in soil comprising:
at least one electronic sensor 100 capable of sensing a characteristic (see the disclosure in column 7, lines 51-53) associated with planting (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)); 
a user interface 156 (Figure 4) in communication with the at least one electronic sensor 100, the user interface 156 (Figure 4) comprising a display 166, 170 or 152 and a memory 154 (Figure 4);
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flamme et al. US 6,070,539 in view of Duello US 6,389,999 B1.
Flamme et al. US 6,070,539 disclose a soil characteristic (see the disclosure in column 7, lines 51-53).
As to claim 3, the characteristic (see the disclosure in column 7, lines 51-53) of Flamme et al. US 6,070,539 is one of a soil temperature or a soil moisture content (see the disclosure in column 7, lines 51 and 52).
Claim 2 distinguishes over Flamme et al. US 6,070,539 in requiring the characteristic to comprise a soil characteristic within a furrow created by a furrow opener associated with one row unit of a plurality of row units.
Duello US 6,389,999 B1 disclose a soil characteristic (see the disclosure in column 3, lines 17-22) within a furrow created by a furrow opener 12 associated with one row unit 4 of a plurality of row units (Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the specific structure set forth supra of Duello US 6,389,999 B1 in the system of Flamme et al. US 6,070,539 for greater versatility in use and operation.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flamme et al. US 6,070,539 in view of Duello US 6,389,999 B1 as applied to claims 2 and 3 above, and further in view of Zielke US 2014/030854 A1.
Flamme et al. US 6,070,539 disclose a soil characteristic (see the disclosure in column 7, lines 51-53).
both a soil temperature and a soil moisture content.
Zielke US 2014/030854 A1 discloses a characteristic being both a soil temperature (see the disclosure in paragraph [0053], line 7) and a soil moisture (see the disclosure in paragraph [0053], line 6) content.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the specific characteristics set forth supra of Zielke US 2014/030854 A1 in the system of Flamme et al. US 6,070,539 for greater versatility in use and operation.

Claims 11, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flamme et al. US 6,070,539 in view of Zielke US 2014/030854 A1.
Flamme et al. US 6,070,539 disclose an electronic sensor 100 in communication with the processing unit 150 (Figure 4) and adapted to sense a characteristic (see the disclosure in column 7, lines 51-53) associated with seed planting (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)).
Regarding claim 20, the user display 152 of Zielke US 2014/030854 A1 is necessarily mobile.
Claims 11 and 19 distinguish over Flamme et al. US 6,070,539 in requiring the sensor to comprise:
a.    an infrared sensor,
b.    a laser sensor,
c.    a thermal imager,
d.    a visible wavelength imaging sensor,

f.    a capacitive sensor,
g.    a photoelectric sensor,
h.    a luminescence sensor,
i.    a contrast sensor,
j.    a video camera,
k.    a color sensor, or
l.    a laser distance sensor.
Zielke US 2014/030854 A1 discloses a sensor being a capacitive sensor (see the disclosure in paragraph [0054], line 9) or a photoelectric sensor (see the disclosure in paragraph [0054], line 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the specific sensor type set forth supra of Zielke US 2014/030854 A1 for the sensor of Flamme et al. US 6,070,539 for greater versatility in use and operation. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flamme et al. US 6,070,539 in view of Penfold US 6,373,057 B1.
Flamme et al. US 6,070,539 disclose an electronic sensor 100 in communication with the processing unit 150 (Figure 4) and adapted to sense a characteristic (see the disclosure in column 7, lines 51-53) associated with seed planting (see lines 1-4 of the abstract; see also the disclosure in column 6, line 36)).
Claim 12 distinguishes over Flamme et al. US 6,070,539 in requiring a protective member to be associated with the sensor.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized a protective member as set forth supra of Penfold US 6,373,057 B1 with the sensor of Flamme et al. US 6,070,539 for greater protection and durability. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,674,999 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,909,436 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,935,986 B2.  Although the claims at issue are both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,743,578 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,924,092 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,686,901 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,219,421.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,327,374.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/424,068 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both copending Application No. 16/424,068 (reference application) and the instant application 16/291,901 lend themselves to a system employing substantially the structure, features and steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        




January 14, 2021